 


114 HR 2443 IH: To amend the Federal Food, Drug, and Cosmetic Act with respect to CLIA waiver study design guidance for in vitro diagnostics.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2443 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act with respect to CLIA waiver study design guidance for in vitro diagnostics. 
 
 
1.CLIA waiver study design guidance for in vitro diagnostics 
(a)Draft revised guidanceNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall publish a draft guidance that—  (1)revises section V Demonstrating Insignificant Risk of an Erroneous Result—Accuracy of the guidance entitled Recommendations for Clinical Laboratory Improvement Amendments of 1988 (CLIA) Waiver Applications for Manufacturers of In Vitro Diagnostic Devices and dated January 30, 2008; and  
(2)includes guidance on the appropriate use of comparable performance between a waived user and a moderately complex laboratory user to demonstrate accuracy. (b)Final revised guidanceThe Secretary of Health and Human Services shall finalize the draft guidance published under subsection (a) not later than 12 months after the comment period for such draft guidance closes.  
 
